DETAILED ACTION
Applicant's response to the Office Non-Final Action filed on 6/15/2021 is acknowledged.
Applicant amended claim 1.

Allowable Subject Matter
Claims 1-8 are allowed. The following is an examiner’s statement of reasons for allowance: Claim 1 would be allowable because a closest prior art, Satoru (JP 2016032061), discloses an additional layer 12 (Fig. 8B, paragraph 0024) and a base layer (center portion of 6 between 12 in Fig. 8B, paragraph 0021) but fails to disclose a tensile elastic modulus of the additional layer is equal to a tensile elastic modulus of the base layer or greater than the tensile elastic modulus of the base layer at a temperature range of 190°C or lower. Additionally, the prior art does not teach or suggest a component-manufacturing film used in a method of manufacturing a semiconductor component or a method of manufacturing an electronic component, the component-manufacturing film comprising: a tensile elastic modulus of the additional layer is equal to a tensile elastic modulus of the base layer or greater than the tensile elastic modulus of the base layer at a temperature range of 190°C or lower in combination with other elements of claim 1.

A closest prior art, Satoru (JP 2016032061), discloses a component-manufacturing film used in a method of manufacturing a semiconductor component or a method of manufacturing an electronic component, the component-manufacturing film comprising: a first region (center portions of 6 and 4 between 12 in Fig. 8B); and a second region (12 and peripheral portions of 6 and 4 covered by 12 in Fig. 8B) disposed so as to surround the first region (center portions of 6 and 4 between 12 in Fig. 8B), wherein the first region (center portions of 6 and 4 between 12 in Fig. 8B) is formed of a base layer (center portion of 6 between 12 in Fig. 8B, paragraph 0021) and an adhesive layer (center portion of 4 between 12 in Fig. 8B, paragraph 0021) provided on 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to the pending claims have been considered.  No issues remain outstanding.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT B KOO whose telephone number is (571)272-0984.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236. The fax phone number for the 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L. K./
Examiner, Art Unit 2813

	




/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813